

EXHIBIT 10.28


FIRST AMENDMENT TO THE
SANMINA-SCI CORPORATION
DEFERRED COMPENSATION PLAN
This FIRST AMENDMENT to the Sanmina-SCI Corporation Deferred Compensation Plan
(the “Plan”) is made this 26th day of February 2013 by the Deferred Compensation
Plans Committee (the “Committee”).
Sanmina Corporation (the “Company”) currently maintains the Plan. The Company
changed its name from Sanmina-SCI Corporation to Sanmina Corporation effective
November 15, 2012. Pursuant to Section 9.1 of the Plan, the Committee has the
authority to amend the Plan. The Committee now desires to amend the Plan to
reflect such name change.
NOW THEREFORE, BE IT RESOLVED, that the Plan is hereby amended, effective as of
the date hereof, to (1) change the name of the Plan to “Sanmina Corporation
Executive Deferred Compensation Plan;” and (2) replace “Sanmina-SCI” with
“Sanmina” wherever the same appears
IN WITNESS WHEREOF, this First Amendment was adopted as of the date first
written above.
DEFERRED COMPENSATION PLANS COMMITTEE
By: Brian P. Casey
Title: SVP and Treasurer



